USDC IN/ND case 1:19-cr-00021-DRL-SLC document 135 filed 03/17/21 page 1 of 1


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


 UNITED STATES OF AMERICA,

                        Plaintiff,

         v.                                                CAUSE NO. 1:19-cr-21 DRL-SLC

 GARY T. MCCALEB, also known as GARY
 MCCALEB

                        Defendant.


                                              ORDER
       The court has reviewed the findings and recommendation of Magistrate Judge Paul Cherry

filed February 16, 2021 (ECF 125). On February 16, 2021, Gary McCaleb pleaded guilty to counts

one, three, and seven of the seven-count superseding indictment—charging him with conspiracy to

commit interference with commerce by robbery in violation of 18 U.S.C. § 1951(a); and two counts

of aiding and abetting the knowing use of a firearm in relation to robbery, a crime of violence, in

violation of 18 U.S.C. §§ 924(c) & 2. No party objected, and the time to object has passed. The court

now adopts the findings and recommendation in their entirety, including the Magistrate Judge’s

finding under the CARES Act. Subject to this court’s consideration of any plea agreement pursuant

to Federal Rule of Criminal Procedure 11(c), the plea of guilty to these offenses as charged in the

superseding indictment is hereby accepted, and the defendant is adjudged guilty of these offenses.

       SO ORDERED.
       March 17, 2021                                 s/ Damon R. Leichty
                                                      Judge, United States District Court
